Apr 16 2015, 6:09 am




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
James H. Voyles, Jr.                                       Gregory F. Zoeller
Jennifer M. Lukemeyer                                      Attorney General of Indiana
Voyles Zahn & Paul
                                                           Michael Gene Worden
Indianapolis, Indiana
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

James Satterfield,                                         April 16, 2015

Appellant-Defendant,                                       Court of Appeals Cause No.
                                                           49A02-1409-CR-659
        v.                                                 Appeal from the Marion Superior
                                                           Court.

State of Indiana,                                          The Honorable Lisa Borges, Judge.
                                                           Cause No. 49G04-1404-MR-17426
Appellee-Plaintiff.




Riley, Judge.




Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015                          Page 1 of 16
                                     STATEMENT OF THE CASE
[1]   Appellant-Defendant, James Satterfield (Satterfield), appeals the trial court’s

      denial of his motion to let bail following his arrest and charge for murder.


[2]   We reverse and remand for further proceedings.


                                                      ISSUES

[3]   Satterfield raises one issue on appeal, which we restate as follows: Whether the

      State established that the proof of Satterfield’s guilt for murder is evident or the

      presumption of that guilt strong despite his claim of self-defense.


[4]   The State raises one issue on cross-appeal, which we restate as follows:

      Whether Satterfield filed a timely notice of appeal.


                            FACTS AND PROCEDURAL HISTORY

[5]   On the morning of April 2, 2014, Satterfield met Maegan Biddle (Biddle) at the

      Bankers Lane Apartments located on the near east side of Indianapolis,

      Indiana. Biddle was a prostitute in the area and she and Satterfield had

      engaged in illicit sex for money a couple of times previously. Biddle and her

      friend, Andre Brown (Brown), had just returned from visiting Biddle’s mother

      in Ohio, and she decided to prostitute herself that morning to raise money to

      buy crack cocaine.


[6]   Satterfield picked up Biddle along Washington Street and proceeded to the

      apartments where he parked under a carport. As usual, he locked the car’s


      Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 2 of 16
      doors prior to parking. Biddle began performing fellatio on Satterfield for

      thirty-five dollars. Shortly thereafter, Satterfield noticed a man, later identified

      as Brown, walking through the parking lot and towards the rear of his car.

      Noticing Brown approach his vehicle, Satterfield became nervous and retrieved

      his gun1 from behind the passenger side seat. Despite the locked doors, Brown

      opened the passenger’s side door and leaned down, saying “hey” in a forceful

      voice and holding a shiny object. (Transcript p. 45). Satterfield fired a single

      shot. As Brown fell backward, Biddle recognized him as her friend. Satterfield

      drove away quickly. After driving around for a couple of minutes, Satterfield

      paid Biddle and she left the car.


[7]   Around 9:30 a.m. that morning, a maintenance man from the apartment

      complex found Brown’s body. Detective Marcus Kennedy (Detective

      Kennedy) of the Indianapolis Police Department was notified. By the time

      Detective Kennedy arrived on the scene, Brown’s body had been removed but a

      claw hammer was located in close proximity to where Brown’s body was

      discovered. In a subsequent forensic investigation, the hammer tested positive

      for Brown’s DNA. Brown’s car was also found behind the carport, and inside

      the officers found some of Biddle’s possessions. Within twenty-four hours of

      learning that Brown was dead, Satterfield arranged, through counsel, to turn

      himself in and to provide a voluntary statement. Satterfield has no criminal




      1
          Satterfield is licensed to carry a gun.


      Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 3 of 16
       history, has never before been arrested, and has been employed in lawn care

       irrigation since 1988.


[8]    On April 7, 2014, the State filed an Information, charging Satterfield with

       murder, a felony, Ind. Code § 35-42-1-1. On July 18, 2014, Satterfield filed a

       motion to let bail, which the trial court considered during a hearing on August

       15, 2014. During the bail hearing, witnesses testified and exhibits were

       admitted. At the close of the evidence, the trial court denied Satterfield bail.

       On August 29, 2014, Satterfield filed a motion to reconsider, which was again

       denied by the trial court.


[9]    Satterfield now appeals and the State cross-appeals. Additional facts will be

       provided as necessary.


                                    DISCUSSION AND DECISION

[10]   Because the State presents us with a threshold procedural question, we will first

       address the merits of its cross-appeal.


                                                CROSS-APPEAL


[11]   In its cross-appeal, the State maintains that Satterfield forfeited his right to

       appeal the trial court’s denial of his bail by failing to file a notice of appeal

       within the requisite thirty days of the trial court’s order. Because the trial

       court’s order constituted a final appealable judgment and the motion to

       reconsider did not toll the running of time, the State maintains that the notice of

       appeal was due eight days prior to Satterfield’s filing of his notice of appeal.

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015    Page 4 of 16
[12]   A trial court’s denial of bail is deemed a final judgment and appealable as of

       right. Bradley v. State, 649 N.E.2d 100, 106 (Ind. 1995), reh’g denied. In order to

       perfect an appeal, a notice of appeal must be filed within thirty days of the final

       judgment being appealed. Ind. Appellate Rule 9(A)(1). A motion to reconsider

       does not “extend the time for any further required or permitted action, motion,

       or proceedings[.]” Ind. Trial Rule 53.4(A). Accordingly, with the trial court’s

       issuance of its order on August 15, 2014, Satterfield’s notice of appeal was due

       on September 15, 2014, not on September 23, 2014.


[13]   In an effort to avoid a forfeiture of his appeal, Satterfield contends that he

       labored under the mistaken impression that the trial court took the case under

       advisement at the conclusion of the bail hearing. “In this case, the trial court

       made an initial ruling but demonstrated some hesitancy in that it asked for

       guidance from other jurisdictions, which counsel then provided at a later date.

       The parties below were operating under the assumption that the initial order

       was not final until the trial court ha[d] a chance to consider the authority from

       other jurisdictions.” (Appellant’s Reply Br. pp. 1-2). After reviewing the

       transcript of the bail hearing, we find Satterfield’s argument is, at best,

       disingenuous.


[14]   While we agree with Satterfield insofar as the transcript reflects his counsel’s

       request to undertake more research with respect to the applicability of justifiable

       defenses in a bail hearing, at the conclusion of the hearing, the trial court

       nevertheless reiterated that its “ruling is going to stand.” (Tr. p. 76).

       Satterfield’s counsel affirmed that she “understand[s] the ruling stands now.”

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015    Page 5 of 16
       (Tr. p. 76). Consequently, the trial court’s denial of Satterfield’s request for bail

       was a final, appealable order.


[15]   However, In the Matter of the Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014),

       our supreme court clarified that

               [t]he untimely filing of a Notice of Appeal is not a jurisdictional defect
               depriving the appellate courts of the ability to entertain an appeal.
               Instead, the timely filing of a Notice of Appeal is jurisdictional only in
               the sense that it is a Rule-required prerequisite to the initiation of an
               appeal in the [c]ourt of [a]ppeals. Timely filing relates neither to the
               merits of the controversy nor to the competence of the courts on
               appeal to resolve the controversy. . . . [T]he right to appeal having
               been forfeited, the question [then becomes] whether there are
               extraordinarily compelling reasons why this forfeited right should be
               restored.
       In this case, we answer the question in the affirmative.


[16]   The right to bail is “a traditional and cherished right.” Bozovichar v. State, 103
N.E.2d 680, 681 (Ind. 1952), abrogated on different grounds by Fry v. State, 990
N.E.2d 429 (Ind. 2013). As such, “[t]he right to freedom by bail pending trial is

       an adjunct to that revered Anglo-Saxon aphorism which holds an accused to be

       innocent until his guilt is proven beyond a reasonable doubt.” Hobbs v. Lindsey,

       162 N.E.2d 85, 88 (Ind. 1959). “Unless [that right] is preserved, the

       presumption of innocence, secured only after centuries of struggle, would lose

       its meaning.” Stack v. Boyle, 342 U.S. 1, 4 (1951). Despite the broad language,

       the right to bail, as enshrined in the Indiana Constitution, is not unqualified as

       “[o]ffenses, other than murder or treason, shall be bailable by sufficient sureties.

       Murder or treason shall not be bailable, when the proof is evident, or the


       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015           Page 6 of 16
       presumption strong.” Ind. Const. art. I, § 17. Because of these strictly defined

       qualifiers in the case of murder or treason, each request for bail in those

       instances must be reviewed upon its individual merits. Thus, the denial of the

       right to award bail where the proof of guilt is not evident or the presumption of

       guilt is not strong would be a deprivation of liberty without due process of law,

       in violation of the Constitution, which would—rightly—call for prompt

       corrective action. See Ex Parte McDaniel, 97 So. 317, 318 (Fla. 1923).

       Ultimately, though, the criminal jurisprudence of Indiana and any

       corresponding discussion of bail is founded on a presumption of individual

       innocence. See Bozovichar, 103 N.E.2d at 681; see U.S. v. Salerno, 481 U.S. 739,

       755 (1987) (“[L]iberty is the norm, and detention prior to trial or without trial is

       the carefully limited exception.”). It is the unique confluence of this

       fundamental liberty interest along with one of the most valued rights in our

       culture—the right to bail—that we conclude that Satterfield’s otherwise

       forfeited appeal deserves a determination on its merits.


                                                      APPEAL


                                                I. The Fry Decision


[17]   The Indiana Constitution specifically provides that “[o]ffenses, other than

       murder or treason, shall be bailable by sufficient sureties. Murder or treason

       shall not be bailable, when the proof is evident, or the presumption strong.”

       Ind. Const. art. I, § 17. “This qualification was proper because murder is ‘the

       most serious charge that can be lodged by the [S]tate against an individual and


       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015    Page 7 of 16
       carries with it the possibility of the imposition of a sentence of death, society’s

       hashest penalty,’ and the purpose of bail would likely be disserved by an

       unqualified right in such a case.” Fry v. State, 990 N.E.2d 429, 435 (Ind. 2013)

       (quoting Phillips v. State, 550 N.E.2d 1290, 1294-95 (Ind. 1990), abrogated on

       different grounds by Fry v. State, 990 N.E.2d 429 (Ind. 2013)). Until recently, the

       burden was placed on the defendant to show that either of those two separate

       and distinct circumstances exist—i.e., to show that in his or her murder case the

       proof is not evident, or the presumption is not strong. Fry, 990 N.E.2d at 435.


[18]   In Fry, our supreme court disregarded the well-established maxim of stare decisis

       and, in one fell swoop, overruled nearly 150 years of precedent going back to

       the Civil War era. Shifting the burden of proof, the Fry court held that “when a

       criminal defendant is charged with murder or treason, whether by indictment or

       information, the burden lies with the State to show that ‘the proof is evident, or

       the presumption strong,’ if it seeks to deny bail to that defendant.” Id. at 443-

       44. Reversing the course of Indiana precedent, the court concluded that “the

       contrary procedure used in the past [is] incompatible with the fundamental

       guarantee presuming an accused’s innocence until proven guilty beyond a

       reasonable doubt.” Id. at 444.


[19]   Recognizing this complete disapproval of stare decisis, the Fry court also set out

       “to articulate what is contemplated by the burden [this court] ha[s] now

       assigned to the State” and endeavored to “provide some guidance by placing

       this standard somewhere on the proof spectrum, which is bounded generally at

       the low end by ‘reasonable suspicion’ and at the high end by ‘beyond a

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 8 of 16
       reasonable doubt.’” Id. at 444, 445. “Like Goldilocks in the home of the three

       bears, [the Fry court] search[ed] for a formulation that is not too low, and not

       too high, but instead is just right.” Id. at 446. After review of our sister states’

       jurisprudence in this area, our supreme court concluded that

               the State must show that the defendant “more likely than not”
               committed the crime of murder (or treason). Such a showing, at such
               an early stage of the process, seems sufficient to justify the denial of
               bail given the severity of the proposed offense and the attendant
               consequences. After all, at that point the trial court—while not pre-
               judging the ultimate guilt or innocence of the defendant—can
               reasonably say “the defendant most likely did it.”
       Id. at 448. As such,

               the State must [] present competent evidence either upon which those
               charging documents relied or upon which the State intends to rely at
               trial. Additionally the evidence cannot simply be statements by the
               prosecutor as to what the proof will—or might—be at trial. The
               magistrate must be shown information at the hearing from which he
               can make his own independent determination whether there is
               admissible evidence against an accused that adds up to strong or
               evident proof of guilt. . . . [T]he evidence presented by the State must
               show culpability of the actual capital crime for which bail may be
               wholly denied—i.e., murder or treason—and not simply implicate a
               lesser-included offense such as voluntary or involuntary manslaughter.
       Id. at 449 (internal citations omitted).


[20]   Although the Fry court shifted the burden of proof and clarified the standard of

       necessary evidence to establish an ‘evident proof’ or ‘strong presumption’ to

       deny bail for murder or treason, the court cautioned that its opinion “should

       not be construed to modify—either to enhance or diminish—the due process




       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015         Page 9 of 16
       protections we have always required at bail hearings.” Id. at 449 (citing Phillips,
550 N.E.2d at 1295).


[21]   In light of this reassessment of the burden of proof in bail hearings, we are

       called upon today to determine whether a defendant is allowed to present

       evidence of an affirmative defense to rebut the State’s strong presumption that

       the defendant more likely than not committed the murder (or treason) accused

       of.


[22]   While Satterfield answered this issue of first impression in the affirmative and

       suggests that we should impose on the trial court a requirement to assess a

       defendant’s justifiable defenses during a bail proceeding, the State maintains

       that “[p]ossible defenses have no bearing on the bail issue.” (State’s Br. p. 13).

       “Requiring the State to negate a defense—such as the self-defense claim made

       here—could result in a bail hearing becoming a mini-trial that in some cases

       could consume countless hours of the trial court’s time.” (State’s Br. p. 13).

       After hearing the parties’ respective arguments, the trial court opined it was not

       allowed to “weigh potential defenses.” (Tr. p. 74). We disagree.


[23]   Although the text of Article I, § 17 shows that the framers of the Indiana

       Constitution wanted to establish a high threshold of proof before a person could

       be held without bail when charged with murder or treason, the words

       themselves do not suggest any limit on the kind of evidence that would be

       admissible in a proceeding to determine bail. Just like our supreme court in




       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 10 of 16
       Fry, we will turn to Indiana’s Civil War precedents and their progeny to seek

       guidance as to the nature of evidence admissible in bail proceedings.


[24]   In Ex Parte Moore, 30 Ind. 197, 199-200 (Ind. 1868), the supreme court, faced

       with habeas proceedings in a murder case, considered it “proper” to “weigh the

       evidence, and determine the facts, as if trying the case originally” in answering

       the question “whether the proof of the prisoner’s guilt is so clear, or the

       presumption so strong, as to render the offense a non-bailable one.” Turning its

       analysis to the establishment of “express malice,” the court noted that if the

       killing, “though voluntary, was the result of sudden heat, or transport of

       passion, upon a sufficient provocation, it rebuts the presumption of malice, and

       reduces the offense to manslaughter.” Id. at 200. After considering the facts of

       the case, the Moore court concluded that

               in view of the provocation given by the deceased, the high state of
               excitement and passion produced upon the mind of the prisoner
               thereby, the hasty manner in which he went to his house and returned
               to the saloon with the pistol, and the short period of time, not
               exceeding five minutes, that intervened between the provocation and
               the act, [] it seems to us that it cannot be fairly said that it is clear that
               there was sufficient time between the provocation and the act for the
               passion to cool and reason to resume control, or that the proof is
               evident, or the presumption strong, that the killing was malicious.
       Id. at 201-02. Finding the existence of provocation, the court held that “the

       prisoner is entitled to be let to bail.” Id. at 202. See also Schmidt v. Simmons, 36

       N.E.516, 516 (Ind. 1894) (defendant was refused bail after an indictment for

       murder even though “there were circumstances immediately preceding the fatal

       act . . . to incite hot blood” and a “conflict in the evidence as to whether the


       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015           Page 11 of 16
       deceased, at the time the fatal shot was fired, was making an effort to assault

       the appellant”),abrogated on different grounds by Fry v. State, 990 N.E.2d 429 (Ind.

       2013); Brown et al. v. State, 46 N.E. 34, 36 (Ind. 1897) (“It is, however, in the

       absence of any countervailing facts, a necessary presumption that the homicide

       was committed purposely.”), abrogated on different grounds by Fry v. State, 990
N.E.2d 429 (Ind. 2013).


[25]   Several years later, the supreme court issued its ruling in State v. Hedges, 98 N.E.
417 (Ind. 1912), abrogated on different grounds by Fry v. State, 990 N.E.2d 429

       (Ind. 2013), in which it granted an application for bail after a murder

       indictment. In Hedges, the court was presented with an objection by the State

       that the applicant of the bail hearing “can only introduce the evidence of

       witnesses upon whose evidence the State [had] relied for conviction” before the

       grand jury. Id. at 417. Considering whether only the evidence that was

       presented before the grand jury can be presented during a bail hearing, the court

       unambiguously declared:

               The rule is that the applicant must introduce the evidence of witnesses
               indicated by the indictment, and he must also introduce such witnesses
               as the [S]tate indicates that it does rely upon, or claim it relies upon,
               but [the State] cannot foreclose the inquiry by simply declaring as to
               any witness that it does not rely upon his testimony.
               The inquiry necessarily requires the court to travel over much of the
               ground to be heard by a traverse jury, in so far as the degree of the
               offense is concerned, but it is an acknowledged constitutional and
               statutory right of very ancient usage on proper showing.
               If it is to be of any consequence or avail, it must overcome the prima
               facie case made by the indictment, but it will readily be seen that that
               might be an impossibility, and, presumptively, if only the witnesses

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015         Page 12 of 16
               upon whom the [S]tate relies are offered, and might be a barren right,
               and subject persons to cruel and unusual hardship, if not punishment,
               if there be not a full and fair inquiry from these who really have
               information.
       Id. at 418 (internal citations omitted). See also State ex. rel. Post-Tribune Pub. Co.

       v. Porter Superior Court, 412 N.E.2d 748, 418-19 (Ind. 1980) (where our supreme

       court acknowledges that a bail hearing amounts to a mini-trial, and includes the

       presentation of evidence that may or may not be admissible at the later trial).


[26]   Continuing on the path of allowing the presentation of incriminating and

       exculpatory evidence during bail proceedings, our supreme court reaffirmed in

       Phillips that the appellant in a bail hearing must be afforded all constitutional

       protections guaranteed to the criminally accused: the right to counsel, the right

       to present witnesses in his defense and to confront and cross-examine those

       against him, and the right against self-incrimination. Phillips, 550 N.E.2d at

       1295. And most recently, in Shuai v. State, 966 N.E.2d 619, 623-24 (Ind. Ct.

       App. 2012), trans. denied, we reversed the trial court’s denial of bail in a murder

       charge, where Shuai offered evidence to support alternate explanations that led

       to the minor victim’s death and called into question the credibility of the

       autopsy report. Relying on the evidence presented by both parties, we

       concluded—in a premonition of shifting burdens in Fry—that Shuai “presented

       sufficient evidence to rebut the presumption” that the proof of guilt is evident

       and the presumption of guilt is strong. Id. at 625.


[27]   Based on a long and consistent history of Indiana precedents, we do not find

       the State’s argument availing. Permeated within the right to bail is the

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 13 of 16
       presumption of innocence for all purposes while awaiting trial. See Fry, 990
N.E.2d at 440, 441. Although the right to bail is not absolute, but rather

       severely qualified by our Constitution in the case of murder (or treason), the

       “‘proof’ and ‘presumption’ that Article I, § 17 refers to are the ‘proof’ and

       ‘presumption’ of guilt.” Id. at 421. Even though the Fry court shifted the

       burden of proof in bail proceedings to the State, the nature of the evidence

       establishing that the proof is evident or the presumption strong that the

       defendant committed murder (or treason) remained untouched. The Fry court

       admonished that “our opinion today should not be construed to modify—either

       to enhance or to diminish—the due process protections we have always

       required at bail hearings.” Id. at 449. Considering all of our precedent, it

       appears that in its argument on appeal the State attempts to use Fry to diminish

       the due process protections that we have historically required.


[28]   In order to preserve the presumption of innocence and to fully retain the

       constitutional due process rights, a defendant must be awarded the opportunity

       to present evidence and witnesses on his or her behalf in an endeavor to rebut

       the State’s burden that he or she “more likely than not committed the crime of

       murder (or treason).” See id. at 448; see also Phillips, 550 N.E.2d at 1295 (a

       defendant must be afforded the type of procedural due process hearing that will

       guarantee that bail is not denied unreasonably or arbitrarily). If a defendant

       would be prevented from presenting evidence indicating a possible justification

       to the murder charge, then no bail would be possible as the constitutional

       qualification on the presumptive right to bail would become absolute. The right


       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 14 of 16
       to bail when charged with murder or treason would then indeed become a

       “barren right.” Hedges, 98 N.E. at 418. Accordingly, after the Fry decision re-

       evaluated the bailment landscape, we pay homage to the ancient principle of

       stare decisis and reaffirm a defendant’s right to present exculpatory evidence as to

       his or her culpability during a bail proceeding and the trial court’s duty to take

       this evidence into account when considering a request for bail.


                                            II. Application to the Facts


[29]   When reviewing a trial court’s denial of bail in a murder case, we reverse only

       for an abuse of discretion. Rohr v. State, 917 N.E.2d 1277, 1280 (Ind. Ct. App.

       2009). A decision is an abuse of discretion when it “is clearly against the logic

       and effect of the facts and circumstances.” Prewitt v. State, 878 N.E.2d 184, 188

       (Ind. 2007). We will not reweigh the evidence, and we consider any conflicting

       evidence in favor of the trial court’s ruling. Collins v. State, 822 N.E.2d 214, 218

       (Ind. Ct. App. 2005), trans. denied.


[30]   Here, Satterfield was charged with knowingly killing Brown. Despite

       Satterfield’s admission that he shot Brown, he presented evidence that he might

       have used this deadly force in self-defense. The evidence reflects that while

       Satterfield was in his own vehicle, Brown forcefully attempted to enter the car

       while holding a shiny object. Satterfield fired a single shot.


[31]   However, after being presented with Satterfield’s evidence, the trial court

       refused to weigh any evidentiary facts alluding to a possible self-defense and,

       thus, abused its discretion. Accordingly, we reverse the trial court’s denial of

       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 15 of 16
       Satterfield’s bail and remand to the trial court with instructions to conduct a

       new bail hearing in accordance with our opinion today.


                                                 CONCLUSION

[32]   Based on the foregoing, we hold that even though Satterfield forfeited his right

       to appeal due to his failure to timely file a notice of appeal, extraordinarily

       compelling reasons warrant a review of Satterfield’s argument on the merits.

       Upon review of the evidence, we reverse the trial court’s denial of bail and

       remand for a new bail hearing with instructions to weigh Satterfield’s evidence

       of self-defense.


[33]   Reversed and remanded.


[34]   Najam, J. concurs


       Bradford, J. concurs in result




       Court of Appeals of Indiana | Opinion | 49A02-1409-CR-659 | April 16, 2015   Page 16 of 16